Two orders of the Appellate Term, First Department, each entered June 8, 19-73, affirmed, without costs and without disbursements, on the Per Curiam -at the Appellate Term (74 Mise 2d 298) and the opinion of Shainswit, J., at the Civil Court (71 Mise 2d 647). Concur — Nunez, Kupferman and Lane, *686JJ.; McGivern, J. P., and Capozzoli, J., dissent and would reverse and dismiss the petitions for the reasons set forth by Quinn, J. in his dissenting memorandum at the Appellate Term (74 Misc 2d 298, 300 ).